Case 2:19-cr-00642-VAP Document 294 Filed 01/25/21 Page 1 of 5 Page ID #:5330




                                                      2:20-cr-00155-VAP
Case 2:19-cr-00642-VAP Document 294 Filed 01/25/21 Page 2 of 5 Page ID #:5331
Case 2:19-cr-00642-VAP Document 294 Filed 01/25/21 Page 3 of 5 Page ID #:5332




      01/25/2021
                         VIRGINIA STATE BAR

                    CERTIFICATE OF GOOD STANDING


       THIS IS TO CERTIFY THAT DAVID ALAN WARRINGTON IS AN ACTIVE MEMBER OF THE VIRGINIA


STA TE BAR IN GOOD STANDING MR. WARRINGTON WAS LICENSED TO PRA CTICE LA WIN VIRGINIA ON


APRIL 27, 2006, AFTER SUCCESSFULLYPASSING THE BAR EXAMINATION GIVENBY THE BOARD OF BAR


EXAMINERS.


Issued January 5, 2021




                                                           KAREN A. GOULD   .
                                                           EXECUTIvk DIRECTOR AND
                                                           CHIEF OPERATING OFFICER
                                                                                           Case 2:19-cr-00642-VAP Document 294 Filed 01/25/21 Page 4 of 5 Page ID #:5333
             Case 2:19-cr-00642-VAP Document 294 Filed 01/25/21 Page 5 of 5 Page ID #:5334




             .-

                  -'



-
        ^.

                       —.
«" r:                       •
